UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F x REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report …………… For the transition period from to Commission file number EPM Mining Ventures Inc. (Exact name of Registrant as specified in its charter) Yukon, Canada (Jurisdiction of in Company or organization) 2150 South 1300 East, Suite 350, Salt Lake City, UT84106 (Address of principal executive offices) Spencer Thunell, Chief Financial Officer, 801-485-0223, spencer@epmmining.com 2150 South 1300 East, Suite 350, Salt Lake City, UT 84106 (Name, Telephone, E-mail and/or Facsimile Number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered None None Securities registered or to be registered pursuant to Section 12(g) of the Act. Common Stock without Par Value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the Registration Statement. Voting Common Shares – 108,293,457 Non-Voting Common Shares – 4,932,432 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes x No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. o Yes x No Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. o Yes x No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). o Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP o International Financial Reporting Standards as issued by the International Accounting Standards Board x Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. o Item 17 o Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes o No (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. o Yes o No ii TABLE OF CONTENTS Page Preface 1 Glossary of Geologic and Mining Terms 1 Notes Concerning Terminology Related to Resources and Reserves 2 Cautionary Note to United States Investors Regarding Mineral Resource and Mineral Reserve Estimates 5 Glossary of Abbreviations 6 Cautionary Note Regarding Forward-Looking Statements 6 PART I Item 1 Identity of Directors, Senior Management and Advisers 8 Item 2 Offer Statistics and Expected Timetable 9 Item 3 Key Information 9 Item 4 Information on the Company 20 Item 5 Operating and Financial Review and Prospects 41 Item 6 Directors, Senior Management and Employees 47 Item 7 Major Shareholders and Related-party Transactions 68 Item 8 Financial Information 71 Item 9 The Offer and Listing 74 Item 10 Additional Information 76 Item 11 Quantitative and Qualitative Disclosures About Market Risk 89 Item 12 Description of Securities Other than Equity Securities 90 PART II 90 PART III Item 17 Financial Statements 90 Item 18 Financial Statements 90 Item 19 Exhibits 91 Signatures 94 iii PREFACE This registration statement is filed by EPM Mining Ventures Inc. (“EPM” or the “Company”), a Yukon, Canada, corporation, with a registered office in White Horse, Yukon, and principal executive offices in Salt Lake City, Utah.The Company leads a team of affiliated and unaffiliated entities in advancing exploration, drilling, engineering, permitting, and if warranted, development of a potash deposit in the Sevier Lake playa in southwestern Utah (the “Sevier Playa Project”).Based on initial exploration data gathered by previous owners and the Company and a professionally prepared preliminary feasibility study commissioned by the Company, it is now seeking additional funding for a feasibility study to determine if commercial production is warranted. The following should be considered in reading this registration statement. Glossary of Terms Brine: Groundwater containing dissolved salts and other mineral constituents. Muriate of Potash (“MOP”): A chemical compound composed of potassium and chlorine typically used in direct-application or blended fertilizers. National Instrument 43-101 (“NI 43-101”), Standards of Disclosure for Mineral Projects: A set of rules developed by the Canadian Securities Administrators and administered by the provincial securities commissions that govern how issuers disclose scientific and technical information about their mineral projects to the public.It covers oral statements as well as written documents and websites.It requires that all disclosure be based on advice by a Qualified Person and, in some circumstances, that the person be independent of the issuer and the property.See definition of Qualified Person below. Playa: A flat-floored bottom of an undrained desert basin that becomes at times a shallow lake. Potash: A generic term for potassium salts used predominantly and widely as fertilizer in agricultural markets worldwide.Potash is found primarily in two forms: MOP, as defined above, and SOP, as defined below. Preliminary economic assessment: A study, other than a preliminary feasibility study or feasibility study, which includes an economic analysis of the potential viability of a mineral resource project. Reclamation bond: A bond usually required by governmental mining regulations when mechanized work on a property is contemplated.Proceeds of the bond are used to reclaim any workings or remediate any damage if reclamation undertaken does not satisfy the requirements of the regulations. Sulphate of Potash (“SOP”): A chemical compound composed of potash, sulphur, and oxygen typically used in direct-application or blended fertilizers. Technical Report: A report prepared and filed in accordance with NI 43-101 standards and Form 43-101F1, Technical Report, that includes, in summary form, all material scientific and technical information respecting the subject property as of the effective date of the technical report. Ton (also referred to as a short ton): A measurement of mass equal to 2,000 pounds. Tonne (also referred to as a metric ton): A measurement of mass equal to 1,000 kilograms or 1.1023 tons (2,204.6 pounds). 1 Notes Concerning Terminology Related to Resources and Reserves The terms “mineral resource,” “measured mineral resource,” “indicated mineral resource,” “inferred mineral resource,” “mineral reserve,” “proven mineral reserve,” and “probable mineral reserve” used in this registration statement are Canadian mining terms defined in accordance with NI 43-101, under the guidelines set out in the Canadian Institute of Mining, Metallurgy and Petroleum (the “CIM”) Standards on Mineral Resources and Mineral Reserves, adopted by the CIM Council (the “CIM Definition Standards”).On November 14, 2004, and November 27, 2010, the CIM Council adopted an update to the CIM Definition Standards to reflect the more detailed guidance available and effect certain editorial changes required to maintain consistency with current regulations.This version of the CIM Definition Standards includes further editorial changes required to maintain compatibility with the new version of NI 43-101, which became Canadian law in 2011.The CIM Definition Standards can be viewed on the CIM website at www.cim.org.In accordance with Industry Guide 7, Description of Property by Issuers Engaged or to be Engaged in Significant Mining Operations, issued by the United States Securities and Exchange Commission (“SEC”), a reserve is termed part of a “mineral deposit.” Definitions Qualified Person Mineral resource and mineral reserve estimates and resulting technical reports must be prepared by or under the direction of, and dated and signed by, a Qualified Person.A “Qualified Person” means an individual who is an engineer or geoscientist with at least five years of experience in mineral exploration, mine development or operation, or mineral project assessment, or any combination of these; has experience relevant to the subject matter of the mineral project and the technical report; and is a member or licensee in good standing of a professional association.The Qualified Person should be clearly satisfied that he could face his peers and demonstrate competence and relevant experience in the commodity, type of deposit, and situation under consideration.If doubt exists, the person must either seek or obtain opinions from other colleagues or demonstrate that he has obtained assistance from experts in areas where he lacked the necessary expertise.Determination of what constitutes relevant experience can be a difficult area, and common sense has to be exercised.In addition to experience in the style of mineralization, a Qualified Person preparing or taking responsibility for mineral resource estimates must have sufficient experience in the sampling, assaying, or other property testing techniques that are relevant to the deposit under consideration in order to be aware of problems that could affect the reliability of the data.Some appreciation of extraction and processing techniques applicable to that deposit type might also be important. Estimation of mineral resources is often a team effort, for example, involving one person or team collecting the data and another person or team preparing the mineral resource estimate.Within this team, geologists usually occupy the pivotal role.Estimation of mineral reserves is almost always a team effort involving a number of technical disciplines, and within this team mining engineers have an important role.Documentation for a mineral resource and mineral reserve estimate must be compiled by, or under the supervision of, a Qualified Person, whether a geologist, mining engineer, or member of another discipline.The CIM recommends that, where there is a clear division of responsibilities within a team, each Qualified Person should accept responsibility for his particular contribution.For example, one Qualified Person could accept responsibility for the collection of mineral resource data, another for the mineral reserve estimation process, another for the mining study, and the project leader could accept responsibility for the overall document.It is important that the Qualified Person accepting overall responsibility for a mineral resource and/or mineral reserve estimate and supporting documentation, which has been prepared in whole or in part by others, is satisfied that the other contributors are Qualified Persons respecting the work for which they are taking responsibility and that such persons are provided adequate documentation. 2 Preliminary Feasibility Study The CIM Definition Standards requires the completion of a preliminary feasibility study as the minimum prerequisite for the conversion of mineral resources to mineral reserves. A preliminary feasibility study is a comprehensive study of a range of options for the technical and economic viability of a mineral project that has advanced to a stage where a preferred mining method, in the case of underground mining, or the pit configuration, in the case of an open pit, is established and an effective method of mineral processing is determined.It includes a financial analysis based on reasonable assumptions on mining, processing, metallurgical, economic, marketing, legal, environmental, social and governmental considerations, and the evaluation of any other relevant factors that are sufficient for a Qualified Person, acting reasonably, to determine if all or part of the mineral resource may be classified as a mineral reserve. Feasibility Study A feasibility study is a comprehensive technical and economic study of the selected development option for a mineral project that includes appropriately detailed assessments of realistically assumed mining, processing, metallurgical, economic, marketing, legal, environmental, social, and governmental considerations, together with any other relevant operational factors and detailed financial analysis, that are necessary to demonstrate at the time of reporting that extraction is reasonably justified (economically mineable).The results of the study may reasonably serve as the basis for a final decision by a proponent or financial institution to proceed with, or finance, the development of the project.The confidence level of the study will be higher than that of a preliminary feasibility study. Exploration Information Exploration information means geological, geophysical, geochemical, sampling, drilling, trenching, analytical testing, assaying, mineralogical, metallurgical, and other similar information concerning a particular property that is derived from activities undertaken to locate, investigate, define, or delineate a mineral prospect or mineral deposit.It is recognized that in the review and compilation of data on a project or property, previous or historical estimates of tonnage and grade not meeting the minimum requirement for classification as mineral resource may be encountered.If a Qualified Person reports exploration information in the form of tonnage and grade, it must be clearly stated that these estimates are conceptual, or order of magnitude, and that they do not meet the criteria of a mineral resource. Mineral Resources Mineral resources are subdivided, in order of increasing geological confidence, into inferred, indicated, and measured categories.An inferred mineral resource has a lower level of confidence than that applied to an indicated mineral resource.An indicated mineral resource has a higher level of confidence than an inferred mineral resource, but has a lower level of confidence than a measured mineral resource.A mineral resource is a concentration or occurrence of diamonds, natural solid inorganic material, or natural solid fossilized organic material including base and precious metals, coal, and industrial minerals in or on the Earth’s crust in such form and quantity and of such a grade or quality that it has reasonable prospects for economic extraction.The location, quantity, grade, geological characteristics, and continuity of a mineral resource are known, estimated, or interpreted from specific geological evidence and knowledge.The term mineral resource covers mineralization and natural material of intrinsic economic interest that has been identified and estimated through exploration and sampling and within which mineral reserves may subsequently be defined by the consideration and application of technical, economic, legal, environmental, socioeconomic, and governmental factors.The phrase “reasonable prospects for economic extraction” implies a judgment by the Qualified Person respecting the technical and economic factors likely to influence the prospect of economic extraction.A mineral resource is an inventory of mineralization that under realistically assumed and justifiable technical and economic conditions might become economically extractable.These assumptions must be presented explicitly in both public and technical reports. 3 Inferred Mineral Resource An “inferred mineral resource” is that part of a mineral resource for which quantity and grade or quality can be estimated on the basis of geological evidence and limited sampling and reasonably assumed, but not verified, geological and grade continuity.The estimate is based on limited information and sampling gathered through appropriate techniques from locations such as outcrops, trenches, pits, workings, and drill holes.Due to the uncertainty that may be attached to inferred mineral resources, it cannot be assumed that all or any part of an inferred mineral resource will be upgraded to an indicated or measured mineral resource as a result of continued exploration.Confidence in the estimate is insufficient to allow the meaningful application of technical and economic parameters or to enable an evaluation of economic viability worthy of public disclosure.Inferred mineral resources must be excluded from estimates forming the basis of feasibility or other economic studies. Indicated Mineral Resource An “indicated mineral resource” is that part of a mineral resource for which quantity, grade or quality, densities, shape, and physical characteristics can be estimated with a level of confidence sufficient to allow the appropriate application of technical and economic parameters to support mine planning and evaluation of the economic viability of the deposit.The estimate is based on detailed and reliable exploration and testing information gathered through appropriate techniques from locations, such as outcrops, trenches, pits, workings, and drill holes, that are spaced closely enough for geological and grade continuity to be reasonably assumed.Mineralization may be classified as an indicated mineral resource by the Qualified Person when the nature, quality, quantity, and distribution of data are such as to allow confident interpretation of the geological framework and to reasonably assume the continuity of mineralization.The Qualified Person must recognize the importance of the indicated mineral resource category to the advancement of the feasibility of the project.An indicated mineral resource estimate is of sufficient quality to support a preliminary feasibility study, which can serve as the basis for major development decisions. Measured Mineral Resource A “measured mineral resource” is that part of a mineral resource for which quantity, grade or quality, densities, shape, and physical characteristics are so well established that they can be estimated with confidence sufficient to allow the appropriate application of technical and economic parameters to support production planning and evaluation of the economic viability of the deposit.The estimate is based on detailed and reliable exploration, sampling, and testing information gathered through appropriate techniques from locations, such as outcrops, trenches, pits, workings and drill holes, that are spaced closely enough to confirm both geological and grade continuity.Mineralization or other natural material of economic interest may be classified as a measured mineral resource by the Qualified Person when the nature, quality, quantity, and distribution of data are such that the tonnage and grade of the mineralization can be estimated to within close limits and that variation from the estimate would not significantly affect potential economic viability.This category requires a high level of confidence in, and understanding of, the geology and controls of the mineral deposit. Mineral Reserves Mineral reserves are subdivided in order of increasing confidence into probable mineral reserves and proven mineral reserves.A probable mineral reserve has a lower level of confidence than a proven mineral reserve. 4 A mineral reserve is the economically mineable part of a measured or indicated mineral resource demonstrated by at least a preliminary feasibility study.This study must include adequate information on mining, processing, metallurgical, economic, and other relevant factors that demonstrate, at the time of reporting, that economic extraction can be justified.A mineral reserve includes diluting materials and allowances for losses that may occur when the material is mined.Mineral reserves are those parts of mineral resources that, after the application of all mining factors, result in an estimated tonnage and grade that, in the opinion of the Qualified Person making the estimates, is the basis of an economically viable project after taking account of all relevant processing, metallurgical, economic, marketing, legal, environment, socioeconomic, and government factors.Mineral reserves are inclusive of diluting material that will be mined in conjunction with the mineral reserves and delivered to the treatment plant or equivalent facility.The term “mineral reserve” need not necessarily signify that extraction facilities are in place or operative or that all governmental approvals have been received.It does signify that there are reasonable expectations of such approvals. Probable Mineral Reserve A “probable mineral reserve” is the economically mineable part of an indicated and, in some circumstances, a measured mineral resource demonstrated by at least a preliminary feasibility study.This study must include adequate information on mining, processing, metallurgical, economic, and other relevant factors that demonstrate, at the time of reporting, that economic extraction can be justified. Proven Mineral Reserve A “proven mineral reserve” is the economically mineable part of a measured mineral resource demonstrated by at least a preliminary feasibility study.This Study must include adequate information on mining, processing, metallurgical, economic, and other relevant factors that demonstrate, at the time of reporting, that economic extraction is justified.Application of the proven mineral reserve category implies that the Qualified Person has the highest degree of confidence in the estimate with the consequent expectation in the minds of the readers of the report.The term should be restricted to that part of the deposit where production planning is taking place and for which any variation in the estimate would not significantly affect potential economic viability. Cautionary Note to United States Investors Regarding Mineral Resource and Mineral Reserve Estimates As used in this registration statement, the terms “mineral reserve,” “proven mineral reserve,” and “probable mineral reserve” are Canadian mining terms defined in accordance with NI 43-101 and the CIM Standards.These definitions differ from the definitions in SEC Industry Guide 7 under the United States Securities Act of 1933, as amended.Under SEC Industry Guide 7, a reserve is defined as that part of a mineral deposit that could be economically and legally extracted or produced at the time the reserve determination is made. The terms “mineral resource,” “measured mineral resource,” “indicated mineral resource,” and “inferred mineral resource” are defined in and required to be used by NI 43-101.However, these terms are not defined terms under SEC Industry Guide 7 and are normally not permitted to be used in reports and registration statements filed with the SEC.Investors are cautioned not to assume that any, all, or any part of a mineral deposit in these categories will ever be converted into reserves.Indicated mineral resource and inferred mineral resource have a great amount of uncertainty as to their existence and great uncertainty as to their economic and legal feasibility.It cannot be assumed that all, or any part, of an indicated mineral resource or an inferred mineral resource will ever be upgraded to a higher category.Under Canadian rules, estimates of inferred mineral resources may not form the basis of feasibility or preliminary feasibility studies.Investors are cautioned not to assume that all or any part of an inferred mineral resource exists or is economically or legally mineable.However, the SEC normally only permits issuers to report mineralization that does not constitute “reserves” by SEC standards as in place tonnage and grade without reference to unit measures.Accordingly, information contained in this registration statement and the exhibits filed herewith or incorporated by reference herein contain descriptions of the Company’s mineral deposits that may not be comparable to similar information made public by United States companies subject to the reporting and disclosure requirements under United States federal securities laws and the rules and regulations promulgated thereunder. 5 Glossary of Abbreviations Army Corp: United States Army Corps of Engineers BLM: United States Bureau of Land Management DOGM: Utah Division of Oil, Gas, and Mining FOB: free on board gross acres: The total number of acres in which a working interest is held. IBLA: United States Department of Interior Board of Land Appeals IRR: internal rate of return Mt: million tonnes NEPA: United States National Environmental Policy Act NPV: net present value SEDAR: Canadian System for Electronic Document Analysis and Retrieval SITLA: Utah School and Institutional Trust Lands Administration UDAQ: Utah Division of Air Quality Wt%: weight percent Unless otherwise indicated, all dollar ($) amounts referred to herein are in United States dollars.On April 25, 2014, the conversion rate was C$1.00 equals US$0.9056. Cautionary Note Regarding Forward-Looking Statements This registration statement and the exhibits attached hereto contain “forward-looking statements.”Forward-looking statements include information related to activities, events, or developments that the registrant expects or anticipates will or may occur in the future, including; statements related to the release of a feasibility study; the economic analysis of the Sevier Playa Project; mineral resource estimates; the environmental permitting process; environmental assessments; business strategy; objectives and goals; and development of the Sevier Playa Project.Forward-looking statements are provided to allow readers the opportunity to understand management’s beliefs and opinions respecting the future so that they may use such beliefs and opinions as one factor in evaluating the Company. 6 Forward-looking information is often identified by the use of words such as “plans,” “planning,” “planned,” “expects” or “looking forward,” “does not expect,” “continues,” “scheduled,” “estimates,” “forecasts,” “intends,” “potential,” “anticipates,” “does not anticipate,” or “belief,” or describes a “goal,” or variation of such words and phrases or statements that certain actions, events, or results “may,” “could,” “would,” or “might” be taken, occur, or be achieved.Forward-looking information is based on a number of factors and assumptions made by management and considered reasonable at the time such information is provided.Forward-looking information involves known and unknown risks, uncertainties, and other factors that may cause the actual results, performance, or achievements to be materially different from those expressed or implied by the forward-looking information. This registration statement contains information taken from a technical report titled “NI 43-101 Technical Report Preliminary Feasibility Study of the Sevier Lake Playa Sulphate of Potash Project MillardCounty, Utah,” filed on November 18, 2013, and dated effective October 25, 2013 (the “PFS”).The PFS is, by definition, preliminary in nature and should be considered speculative.It is based upon a process flow sheet that may change, which would impact all costs and estimates.Projected operating costs for the Sevier Playa Project were based upon assumptions including future energy costs, natural gas costs, water costs, labor, and other variables that are likely to change.Capital costs were based upon a list of equipment thought to be necessary for production and are likely to change.SOP price forecasts were based upon third-party estimates and management assumptions that may change due to market dynamics.The mineral resource estimates were based upon assumptions outlined in the “Brine Resource” section contained herein.Some figures were calculated using a factor to convert short tons to tonnes.Changes in estimated costs to acquire, construct, install, or operate the equipment, or changes in projected pricing, may adversely impact project economics. Among other factors, the Company’s inability to complete further mineral resource and mineral reserve estimates; the inability to complete a feasibility study; the inability to obtain sufficient playa recharge; the inability to anticipate changes in brine volume or grade due to recharge or other factors; changes to the economic analysis; the failure to obtain necessary permits to develop the Sevier Playa Project; environmental issues or delays; the inability to successfully complete additional drilling and other field testing at the Sevier Playa Project; risk factors described in the sections entitled “Item 3. Key Information–Risk Factors,” as well as information contained in other public disclosure documents available on SEDAR at www.sedar.com, may adversely impact the Sevier Playa Project.Although the Company has attempted to identify important factors that could cause actual actions, events, or results to differ materially from those described in the forward-looking information, there may be other factors that cause actions, events, or results not to be as anticipated, estimated, or intended.The Company cannot assure that forward-looking information will prove to be accurate.The forward-looking information contained herein is presented for the purposes of assisting investors in understanding the Company’s plans, objectives, and goals and may not be appropriate for other purposes.Accordingly, readers should not place undue reliance on forward-looking information.The Company does not undertake to update forward-looking information, except in accordance with applicable securities laws. 7 PART I ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS A.Directors and Senior Management Name Function Lance D’Ambrosio Chief Executive Officer and Director Spencer Thunell Chief Financial Officer and Corporate Secretary Jeff Gentry Director and Technical Advisory Committee Member Richard Dye Vice-President Engineering and Project Development of Peak Minerals Inc. Woods Silleroy Vice President Operations of Peak Minerals Inc. Arthur Ditto Chairman, Compensation Committee Member, Audit Committee Member and Technical Advisory Committee Chair Thomas Pladsen Director and Audit Committee Chair Daniel Basse Director and Compensation Committee Member Theodore Botts Director, Compensation Committee Chair, and Audit Committee Member De Lyle Bloomquist Director, Audit Committee Member and Technical Advisory Committee Member Ramakrishnan Mukundan Director The business address for all of the foregoing persons is 2150 South 1300 East, Suite 350, Salt Lake City, UT84106. B.Advisers The Company’s legal advisers are: Cassels Brock and Blackwell 2100 Scotia Plaza 40 King Street West Toronto, ONM5H3C2 MacDonald & Company Suite 200, Financial Plaza 204 Lambert Street Whitehorse, YTY1A3T2 Holland & Hart 222 South Main Street, Suite 2200 Salt Lake City, UT 84101 8 Kruse Landa Maycock & Ricks, LLC 136 East South Temple, Suite 2100 Salt Lake City, UT 84101 Waddingham & Associates 362 West Main Street Delta, UT 84624 C.Auditors The Company’s current auditor is: PricewaterhouseCoopers LLP 18 York Street, Suite 2600 Toronto, Ontario, Canada, M5J 0B2 PricewaterhouseCoopers LLP was first appointed as the Company’s auditor in June 2010. ITEM 2.OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3.KEY INFORMATION A.Selected Financial Data Prepared in Accordance with IFRS The selected financial data for the Company for the twelve months ended December 31, 2013, and December 31, 2012, were derived from the Company’s consolidated financial statements included elsewhere in this registration statement.The selected financial data set forth for the seven months ended December 31, 2011, and the twelve months ended May 31, 2011, are derived from the Company’s audited consolidated financial statements not included herein.Effective December 31, 2011, the Company changed its fiscal year-end from May 31st to December 31st.The selected financial data should be read in conjunction with the consolidated financial statements and other information included immediately following the text of this registration statement. The following tables summarize selected financial data of the Company for the twelve months ended December 31, 2013, the twelve months ended December 31, 2012, the seven months ended December 31, 2011, and the twelve months ended May 31, 2011, prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board. Statement of Loss and Comprehensive Loss Data (United States Dollars) For the twelvemonths ended December 31, For the twelve months ended December 31, For the sevenmonths ended December 31, For the twelve months ended May 31, Revenues $ - $ - $ - $ - Loss from operations Comprehensive loss Basic and diluted loss per share 9 Statement of Financial Position Data (United States Dollars except share data) As at December 31, December 31, December 31, May 31, Total Assets $ 48,740,029 $ 50,010,823 $ 51,787,933 $ 38,342,547 Total Liabilities Net Assets Voting Common Shares Non-Voting Common Shares Outstanding Voting Common Shares Outstanding Non-Voting Common Shares Pursuant to SEC Release No. 33-8879, “Acceptance from Foreign Private Issuers of Financial Statements Prepared in Accordance with International Reporting Standards Without Reconciliation to U.S. GAAP,” the Company includes selected financial data prepared in compliance with IFRS without reconciliation to U.S. GAAP. The basis of preparation is described in Note 2 to the Company’s consolidated financial statements. B.Capitalization and Indebtedness The Company is authorized to issue an unlimited number of common shares without par value, an unlimited number of non-voting common shares without par value, and an unlimited number of preference shares without par value.As of April 25, 2014, there are 77,786,837 common shares outstanding, 35,439,052 non-voting common shares outstanding, and no preference shares outstanding. The table below sets forth the Company’s total indebtedness and shows its capitalization as of March 31, 2014.This table should be read in conjunction with the Company’s audited financial statements and the accompanying notes: As at March 31, 2014 Trade and other payables $ 1,006,462 Reclamation provision Shareholders' Equity Voting common shares Non-voting common shares Contributed surplus Accumulated deficit Accumulated and other comprehensive loss Total shareholders' equity Total capitalization $ 48,320,290 C.Reasons for the Offer and Use of Proceeds Not applicable. 10 D.Risk Factors The Company faces significant risks as it leads a team of affiliated and unaffiliated entities in advancing exploration, feasibility analysis, development, funding, and if warranted, commercial production of a potash deposit comprising the Sevier Playa Project.In addition to the other information contained in this registration statement, the following factors should be considered carefully when considering risks related to the Company’s proposed business. Risk Factors Related to the Company’s Activities The Company is dependent on the Sevier Playa Project. At present, the Company’s only property interest is the Sevier Playa Project.As a result, any adverse developments affecting the Sevier Playa Project could have a material adverse effect upon the Company and would materially and adversely affect the potential mineral resource production, profitability, financial performance, and results of operations of the Company.While the Company may seek to acquire additional mineral properties that expand or complement the Sevier Playa Project and are consistent with the Company’s business objectives, it cannot assure that it will be able to identify suitable additional mineral properties or, if it does identify suitable properties, that it will have sufficient financial resources to acquire such properties on acceptable terms. No known commercial potash deposit exists on the Sevier Playa Project There is no known body of commercial potash on the Sevier Playa Project.There is no certainty that the expenditures to be made by the Company in the exploration of the Sevier Playa Project or otherwise will result in development and recovery of commercial quantities of potash.The establishment of a commercial discovery will require substantial additional exploration and evaluation.The additional costs of further exploration, as well as all costs incurred to date, may not be recovered if a commercial deposit is not proven. All of the Company’s operations are at the exploration stage, and there is no guarantee that any such activity will result in commercial production of mineral deposits.The exploration for mineral deposits involves significant risks that even a combination of careful evaluation, experience, and knowledge may not eliminate.Few properties that are explored are ultimately developed into producing mines.Major expenses may be required to locate and establish mineral reserves, to develop metallurgical processes, and to construct recovery and processing facilities at a particular site.It is impossible to ensure that the exploration programs conducted to date by the Company, or any future development programs, will result in a profitable commercial recovery operation, and the Company cannot assure that its Sevier Playa Project will be brought into commercial production.Whether a mineral deposit will be commercially viable depends on a number of factors, some of which are: the particular attributes of the deposit, such as size, grade, and proximity to infrastructure; highly cyclical commodity prices; and government regulations, including regulations relating to prices, taxes, royalties, land tenure, land use, importing and exporting of minerals, and environmental protection.The exact effect of these factors cannot be accurately predicted.The Company’s long-term profitability will be directly related to the cost and success of its exploration programs and any subsequent development programs. 11 The Company has not yet demonstrated the economic feasibility of potash recovery in its Sevier Playa Project. The Company has not completed feasibility level work and analysis that would allow it to declare proven or probable mineral reserves for the Sevier Playa Project, and the Company cannot assure that it will ever be in a position to declare a proven or probable mineral reserve.While a PFS of the Sevier Playa Project has been prepared, it is an estimate that does not have sufficient certainty to constitute a feasibility study.In particular, the PFS contains the Company’s estimated capital and operating costs, which are based upon anticipated tonnage and grades of resources to be mined and processed, expected recovery rates, and other factors, none of which has been completed to date to a feasibility study level.Whether the Company completes a feasibility study on the Sevier Playa Project depends on a number of factors, including: (i)the particular attributes of the deposit (including its size, grade, geological formation, rates of recovery, and proximity to infrastructure); (ii)commodity prices, which are highly cyclical; (iii)government regulations (including regulations relating to taxes, royalties, land tenure, land use, and permitting); (iv)environmental protection and permitting considerations; and (v)the availability of sufficient financing.At this time the Company cannot determine whether any of these estimates will ultimately be correct or that the Sevier Playa Project will prove to be economically viable.Therefore, it is possible that mineral reserves will never be identified at the Sevier Playa Project, which would inhibit the Company’s ability to develop the project into a commercial mining operation and, in turn, would have a material adverse effect on the Company’s business, financial condition, results of operations, and prospects. Mineral resource estimates may prove inaccurate. The mineral resource figures referred to herein or in documents filed by the Company from time to time in Canada and available on SEDAR at www.sedar.com are estimates only, and the Company cannot assure that the anticipated tonnages and grades will be achieved, that the indicated level of recovery will be realized, or that mineral resources could be mined or processed profitably.There are numerous uncertainties inherent in estimating mineral resources, including many factors beyond the Company’s control.Such estimation is a subjective process, and the accuracy of any resource or reserve estimate is a function of the quantity and quality of available data and of the assumptions made and judgments used in engineering and geological interpretation.Lower market prices, increased production costs, reduced recovery rates, and other factors may render the Company’s mineral resources uneconomic to exploit.Resource data are not indicative of future results of operations.If the Company’s actual mineral resources are less than current estimates or if the Company fails to develop its mineral resource base through the realization of identified mineralized potential, its results of operations or financial condition may be materially and adversely affected.The Company will evaluate mineral resources from time to time and may change its estimates depending on further hydrogeological interpretation, drilling results, and mineral prices.Mineral resources that are not mineral reserves do not have demonstrated economic viability.Until mineral resources are actually mined and processed, the quantity of mineral resource grades must be considered as estimates only. The grade of brine that is recovered may vary from projections due to the complex geology and hydrogeology of mineral resources, which could adversely affect SOP production and financial results. SOP production, if commenced, will be affected by the brine grade, or potassium content of the brine.The Company’s projections of brine grade may vary from time to time, and the amount of SOP that is actually produced may vary substantially from projections.There are numerous uncertainties inherent in estimating brine grade, including many factors beyond the Company’s control.The Sevier Playa Project sediments have complex hydrogeology.An unexpected reduction in the grade of the brine resources could decrease SOP production because the Company would need to process more brine to produce the same amount of saleable-grade product.As a result, the Company’s expected future cash flows could be materially and adversely affected. 12 Projections contained in the PFS may not be achieved. There are many risks and unknowns inherent in resource projects, and the economic feasibility of the Sevier Playa Project is based on many factors, including: the accuracy of mineral resource estimates; recoveries of SOP; capital and operating costs; the future prices of SOP; the ability to secure appropriate financing to develop such projects; and the issuance and maintenance of necessary governmental permits.The Sevier Playa Project has no operating history upon which to base estimates of future cash flow.The capital expenditures and time required to develop any new project are considerable, and changes in capital, operating costs, and construction schedules can affect project economics.It is possible that actual capital and operating costs may increase significantly and economic returns may differ materially from the Company’s estimates; that prices of SOP may decrease significantly; that the Company could fail to obtain the satisfactory governmental approvals necessary for operations; or the Company cannot obtain project financing on acceptable terms and conditions or at all; in which case, the Sevier Playa Project may not proceed either on its original timing or at all.It is not unusual in the mining industry for new mining operations to experience unexpected problems during the start-up phase, resulting in delays and requiring more capital than anticipated.The Company cannot assume that the principal favorable preliminary conclusions reached in the PFS will be confirmed or will not be substantially qualified, conditioned, or restricted in afeasibility study. The Company’s estimated timetable to complete a feasibility study may not be accurate, and the Company may not be able to complete the Sevier Playa Project. The Company currently is working toward the completion of afeasibility study; however, there is no guarantee that such a study will be completed on schedule or at all, or that a completed study will confirm the economic feasibility of the Sevier Playa Project.If the Company decides to commence production, it will require significant amounts of capital, and the Company’s ability to obtain the necessary funding will depend on a number of factors, including the status of the national and worldwide economy and the price of SOP.Fluctuations in production costs, material changes in the mineral estimates and grades of mineralization, or changes in the political conditions or regulations in the United States may make placing the Sevier Playa Project into production uneconomic. The conclusions of the feasibility study will partially depend on estimates of future SOP market prices, SOP availability from competitors, and agricultural economics as well as customer application rates. The feasibility and economic viability of the Sevier Playa Project will partially depend on the anticipated world market for potash and potash products.The Company may not be able to accurately predict future potash market conditions.Crop growers, which are the principal users of potash products for fertilizer, are continually seeking to maximize their economic returns, which may impact the application rates for potash products.Growers’ decisions regarding the application rate for SOP, including whether to forgo application altogether, may vary based upon many factors, including crop and SOP prices and nutrient levels in the soil.Growers are more likely to increase application rates when crop prices are relatively high or when SOP prices and soil nutrient levels are relatively low.Growers are more likely to reduce application rates or forgo application of SOP when crop prices are relatively low and when SOP prices and soil nutrient levels are relatively high.This variability can materially impact sales prices and volumes. In general, when customers anticipate increased fertilizer selling prices or improving agricultural economics, they tend to accumulate inventories prior to the anticipated price increases, which may result in a delay in the realization of price increases for the products the Company will be selling in the future.In addition, customers may delay their purchases when they anticipate future fertilizer selling prices may remain constant or decline or when they anticipate declining agricultural economics, which may adversely affect sales volumes and selling prices.Customer expectations about availability of fertilizer can have similar effects on sales volumes and prices. 13 Resource exploration and development operations are subject to a variety of risks and hazards. The process of resource exploration and development involves risks and hazards, including environmental hazards, industrial accidents, unusual or unexpected geological conditions, or acts of nature.These risks and hazards could lead to events or circumstances that could result in the complete loss of a project; damage, impairment, or destruction of mineral properties and future production facilities; environmental damage; delays in exploration and development; and personal injury or death. The marketability of natural resources that may be acquired or discovered by the Company will be affected by numerous factors beyond the Company’s control.These factors include market fluctuations, the proximity and capacity of natural resource markets and processing equipment, government regulations, including regulations relating to prices, taxes, royalties, land tenure, land use, importing and exporting of minerals, and environmental protection.The exact effect of these factors cannot be accurately predicted, but the combination of these factors may result in the Company not receiving an adequate return on invested capital. Although the Company evaluates risks and carries insurance policies to mitigate the risk of loss when economically feasible, not all of these risks are reasonably insurable, and insurance coverage may contain limits, deductibles, exclusions, and endorsements.The Company cannot assure that its coverage will be sufficient to meet its needs.Uninsured losses may have a material adverse effect on the Company. Resource exploration and development depend on obtaining and maintaining the required permits and approvals from governmental authorities. Minerals exploration and development requires numerous governmental, environmental, mining, and other permits, leases, and approvals authorizing operations.A decision by a governmental agency to deny or delay issuing a new or renewed permit or approval, or to revoke or substantially modify an existing permit or approval, could prevent or limit the ability to continue exploration and development at the affected project and have a material adverse effect on the Company’s proposed business, financial condition, and exploration results.In addition, the federal government will require an environmental impact statement as a condition of approving the ultimate development and construction of a recovery facility at the Sevier Playa Project.A decision by a government agency to deny or delay issuing a new or renewed permit, lease, or approval, or to revise or substantially modify an existing permit or approval, could prevent or limit the ability to continue exploration and development activities at the Sevier Playa Project and have a material adverse effect on the Company’s business. The Company may be unable to satisfy lease terms. The exploration, development, and future mining operations will take place on land that is leased from federal and state governmental authorities.Existing leases comprising the Sevier Playa Project generally require the Company to commence mining operations by a specified time and to diligently develop and continue minerals recovery in order to retain the lease.The loss of a lease could adversely affect the ability to mine the associated deposit.Also, existing leases require the Company to pay royalties based on the revenue generated by potash produced from the leased land.The royalty rates are subject to change with future lease renewals, which could lead to significant future increases in royalty rates that would reduce profit margins and, if such increases were significant, would adversely affect operating results. 14 Resource exploration and development are capital-intensive, and the inability to fund necessary or desirable capital expenditures to develop the Sevier Playa Project could have an adverse effect on the Company’s growth and profitability. Resource exploration and development are capital-intensive.The Company will need to make significant capital expenditures in connection with the development of the Sevier Playa Project.If the Company’s feasibility study concludes that the project is economically viable, additional funds, probably on the order of magnitude of several hundreds of millions of dollars, will be required for the development of an economic mineral body and to place it in commercial production.The Company may not have the equity base, financial and operational credibility, or expertise to obtain the required capital and may need to seek joint venture partners or sell all or a portion of its interest in the project, which could reduce or eliminate the Company’s retained interest.The Company cannot assure that any such funds will be available for operations.Failure to obtain additional financing on a timely basis could cause the Company to reduce or terminate its proposed operations. The seasonal conditions may have an adverse effect on exploration, development, and future operating results. The fertilizer business is seasonal, with operating results that vary from quarter to quarter as a result of crop growing and harvesting seasons and weather conditions, as well as other factors.Demand generally peaks between February through April.Potash customers generally build inventories during low-demand periods of the year in order to ensure timely product availability during peak sales seasons.The seasonality of crop nutrient demand results in sales volumes and net sales revenue for the industry typically being the highest during the North American spring season and working capital requirements typically being the highest just before the start of the spring season.If it commences commercial potash production, the Company anticipates that future quarterly financial results could vary significantly from one year to the next due to weather-related shifts in planting schedules and purchasing patterns.In the future, if seasonal demand exceeds the Company’s projections, customers may acquire products from competitors, and profitability could be materially reduced as a result.If seasonal demand is less than expected, the Company will be left with excess inventory and higher working capital and liquidity requirements. The Company’s future operating results will be dependent in part upon conditions in the agriculture markets.The agricultural products business can be affected by a number of factors, the most important of which, for United States markets, are weather patterns, soil conditions (particularly during periods of traditionally high crop nutrients application), and quantities of crop nutrients imported to and exported from North America.Additionally, the Company’s ability to produce SOP at the solar evaporation ponds is dependent upon sufficient playa water levels and arid summer weather conditions.Extended periods of precipitation or a prolonged lack of sunshine would hinder the evaporation rate and, hence, the production levels, which may result in lower sales volumes and higher unit production costs in the future.Additionally, the ability to harvest minerals through evaporation ponds could be negatively impacted by any prolonged change in weather patterns leading to changes in mountain snowfall, which could result in changes in fresh water run-off and significant impacts on playa levels, or by increased rainfall during the summer months at the solar evaporation ponds on the Sevier playa. Prices of natural gas and other important materials and energy that will be used in the business are volatile.Changes in the prices of such materials or energy, or disruptions to supply, could adversely impact the Company’s results of operations or cash flow. Natural gas, electricity, and other consumables, such as chemicals and fuel, are key materials used in the exploration, development, and production of mineral resources.Future results of operations may be impacted by the price and availability of these materials and other energy costs.A significant increase in the price of natural gas, electricity, and fuel that is not recovered through an increase in the Company’s funded exploration budget or, if production commences, in the price of SOP, or an extended interruption in the supply of natural gas, electricity, water, or fuel to production facilities, could materially and adversely affect the Company’s business, financial condition, or operating results.High natural gas costs also may increase crop input costs, which may cause SOP sales to decline. 15 A portion of the Company’s future fertilizer business is expected to be dependent upon international sales. The Company will face intense global competition from both SOP and MOP producers, and new competitors may enter the Company’s markets.Changes in potash competitors’ production or marketing focus could have a material impact on the Company’s future business. MOP is the least expensive and most widely used form of potash fertilizer based on the concentration of potassium oxide, and consequently, it is the source of potash nutrients for most crops.Growers generally can economically use SOP only for high-value crops, especially crops that cannot tolerate chloride or for which only low-chloride content fertilizers improve quality and yield.Economic conditions for agricultural products can affect the type and amount of crops grown as well as the type of fertilizer product used.MOP is a commodity, and consequently, its market is highly competitive and affected by global supply and demand.An abundance of either type of potash product in the domestic or worldwide markets could unfavorably impact the sales prices the Company can charge for specialty potash fertilizer. The Company’s business is dependent upon highly skilled personnel, and the loss of key personnel may have a material adverse effect on its results of operations. The success of the Company’s business is dependent on its ability to attract and retain highly skilled executives, technical employees, consultants, and other personnel.The Company cannot assure that it will be able to attract and retain the personnel necessary for the efficient operation of its business.The loss of the services of key personnel or the failure to attract additional personnel as required could have a material adverse effect on the results of operations and could lead to higher labor costs or the use of less-qualified personnel.The Company does not currently maintain “key person” life insurance on any of its key employees. Environmental laws and regulation may subject the Company to significant costs and liability and require it to incur additional costs in the future. The Company is subject to numerous business, environmental, health, and safety laws and regulations in the United States, including laws and regulations relating to land reclamation, remediation of hazardous substance releases, and discharges to soil, air, and water, with which it must comply to effectively operate its business.Current environmental laws and regulations may become more stringent and require material expenditures for continued compliance.Environmental remediation laws such as the Comprehensive Environmental Response, Compensation and Liability Act, or CERCLA, impose liability, without regard to fault or to the legality of a party’s conduct, on certain categories of persons (known as “potentially responsible parties” who are considered to have contributed to the release of “hazardous substances” into the environment.In the future the Company may incur material liabilities under CERCLA and other environmental cleanup laws regarding its facilities.Under CERCLA or Utah analogues, a party such as the Company may, under some circumstances, be required to bear more than its proportional share of cleanup costs at a site where it has liability if payments cannot be obtained from other responsible parties, such as the previous company, now no longer in existence, that conducted operations in the Sevier Playa Project area.Liability under these laws involves inherent uncertainties.Violations of environmental, health, and safety laws are subject to civil and, in some cases, criminal sanctions. 16 Climate change legislation and the physical effects of climate change may have a negative effect on the Company’s business and operations. Continued government and public emphasis on environmental issues, including climate change, can be expected to result in increased future investments for environmental controls at the Company’s proposed operations, which would be an initial capital expenditure and a later charge against income from future operations.The United States is currently considering legislation that would regulate greenhouse gas (“GHG”) emissions, and some form of federal climate change legislation is possible in the future.GHG emissions alter the composition of the global atmosphere in ways that may be affecting, and may continue to affect, the global climate.Legislators and regulators are considering ways to reduce GHG emissions.There is also a growing possibility that some form of GHG emissions regulation will be forthcoming at the federal level and possibly also at the state level.Such regulation could result in the creation of substantial additional costs for the Company.The effect of any future mandatory GHG legislative, regulatory, or product standard requirements on the Company’s business and future products is dependent on the details of the mandate or standard, and the Company is therefore unable to predict the potential effects at this time.Moreover, the potential physical effects of climate change on future customers, and subsequently on business and operations, are highly uncertain and will be particular to the circumstances developing in various geographical regions where the Company’s facilities and customers are located.These effects may include changes in weather patterns (including drought and rainfall levels), water availability, storm patterns and intensities, and temperature levels.Droughts or floods in certain geographic areas could cause demand for the product to decline and the amount of arable land in one or more of the markets to decrease.Extreme weather conditions could also cause disruptions at production facilities.Physical effects of climate change, if any, may adversely impact the costs, production, sales, and financial performance of the Company’s business and operations. Costs of environmental remediation are uncertain and may have a material adverse effect on the Company’s financial condition and results of operations. The actual costs of remediation are uncertain, and planned expenditures may differ from the actual expenditures required.It is not possible to determine the exact amount that will be required to complete remediation activities, and the amount that the Company is required to spend could be materially different than current estimates.Environmental bonds or other forms of financial assurance represent only a portion of the total amount that will be spent on remediation over the life of a mine’s operation.Although the Company will include estimated remediation costs in its mining plans, it may be necessary to revise the planned expenditures and the operating plan for the Company’s properties in order to fund required remediation activities.Any additional amounts required to be spent on remediation may have a material adverse effect on the Company’s financial condition and results of operations. Economic conditions and credit and capital markets could impair the Company’s ability to operate its business and implement its strategies. It is expected that the Company and its suppliers will depend on the availability of credit to operate.The most recent economic downturn has resulted in a tightening in the credit markets and has reduced the availability of credit to borrowers worldwide.A prolonged economic downturn could adversely affect the availability of credit for all parties, including the Company. Any decline in United States agricultural production or limitations on the use of the Company’s products for agricultural purposes could materially and adversely affect the market for the Company’s products. Conditions in the United States agricultural industry can significantly impact the Company’s future operating results.The United States agricultural industry can be affected by a number of factors, including weather patterns and field conditions, current and projected grain inventories and prices, the domestic and international demand for United States agricultural products, and United States and foreign policies regarding trade in agricultural products. State and federal governmental policies, including farm and ethanol subsidies and commodity support programs, may also directly or indirectly influence the number of acres planted, the mix of crops planted, and the use of fertilizers for particular agricultural applications.In addition, there are various city, county, and state initiatives to regulate the use and application of fertilizers due to various environmental concerns. 17 Some of the Company’s competitors have greater capital and human resources than it has, which may place the Company at a competitive disadvantage and adversely affect its sales and profitability. If production commences, the Company will compete with a number of potassium and potassium product producers in North America and throughout the world.Some of these competitors may have greater total resources than the Company.Competition in product lines is based on a number of considerations, including transportation costs, brand reputation, price, and quality of client service and support.To become competitive, the Company needs to invest continuously in production infrastructure, marketing, and customer relationships.The Company may be required to adjust the prices of some of its products to stay competitive.It may also need to borrow funds and become more highly leveraged.The Company may not have sufficient resources to continue to make such investments or maintain its competitive position relative to some of its competitors with greater capital and human resources.To the extent other potash producers enjoy competitive advantages, the price of the Company’s future products and its sales volumes and profits could be materially and adversely affected. As an SOP-only producer, the Company will be less diversified than some competitors, and a decrease in the demand for SOP or an increase in SOP supply could have a material adverse effect on financial condition and results of operations. If production commences, the Company’s primary product will be the production and marketing of SOP.As a result of its product focus and domestic geographic focus, the Company would likely be impacted more acutely by factors affecting the SOP industry or the regions in which the Company sells its products than if the business were more diversified.A decrease in the demand for SOP could have a material adverse effect on financial condition and results of operations.Similarly, a large increase in SOP supply could also materially impact financial condition more than more diversified competitors. Market upheavals due to global pandemics, military actions, terrorist attacks, and any global and domestic economic repercussions from those events could reduce sales and revenues. Global pandemics, actual or threatened armed conflicts, future terrorist attacks, or military or trade disruptions affecting areas where the Company’s competitors or the Company does business may disrupt the global market for SOP and adversely affect the feasibility of commercial production at the Sevier Playa Project.As a result of such widespread disruptions, competitors may increase their sales efforts in the Company’s geographic markets, and pricing of SOP may suffer.If this occurs, the Company may lose sales to its competitors or be forced to lower prices, which would reduce revenues.In addition, due to concerns related to terrorism or the potential use of certain fertilizers as explosives, local, state, and federal governments could implement new regulations impacting the production, transportation, sale, or use of SOP.Any such regulations could result in higher operating costs or limitations on the sale of SOP and could result in significant unanticipated costs, lower revenues, and reduced profit margins. 18 Risk Factors Related to the Company and its Common Shares The common shares are currently listed on the TSX Venture Exchange (“TSXV”) and trade on the OTCQX International marketplace (“OTCQX”), and the Company cannot assure that the shares will be listed or traded on any other exchange. The common shares are currently listed on the TSXV and trade on the OTCQX and not on any other stock exchange, and the Company cannot assure that its shares will be listed or traded on any other exchange.The holding of common shares will involve a high degree of risk and should be undertaken only by investors whose financial resources are sufficient to enable them to assume such risks and who have no need for immediate liquidity in their investment.Persons who cannot afford the possibility of the loss of their entire investment should not hold common shares.Furthermore, an investment in securities of the Company should not constitute a major portion of an investor’s portfolio. Certain of the Company’s directors and officers are engaged in, and will continue to engage in, other business activities on their own behalf and on behalf of other companies. Certain of the Company’s directors and officers are engaged in, and will continue to engage in, other business activities on their own behalf and on behalf of other companies, and as a result of these and other activities, such directors and officers may become subject to conflicts of interest.In the event that a director has an interest in a contract or proposed contract or agreement, the director shall disclose his interest in such contract or agreement and shall refrain from voting on any matter respecting such contract or agreement.To the extent that conflicts of interest arise, such conflicts will be resolved in accordance with the provisions of the Company’s governing statutes, but the Company cannot assure that such conflicts will be, in all cases, resolved in its best interests. The Company has no recent history of earnings or of a return on investment, and the Company cannot assure that the Sevier Playa Project or any other property or business will generate a return. The Company has no recent history of earnings or of a return on investment, and the Company cannot assure that the Sevier Playa Project or any other property or business that the Company may acquire or undertake will generate earnings, operate profitably, or provide a return on investment in the future.The Company has no plans to pay dividends in the future.The Company’s Board of Directors (the “Board”) will determine the future dividend policy of the Company. The Company has no operating history and no operating revenues. The Company has no operating history and no operating revenues and does not expect to generate revenues in the next several years.The Company’sSevier Playa Project has no operating history upon which to base estimates of future cash flows.Substantial expenditures are required to develop mineral projects.It is possible that actual costs and future economic returns may differ materially from the Company’s estimates.The Company cannot assure that the underlying assumed levels of expenses for the Sevier Playa Project will prove to be accurate.Further, it is not unusual in the mining industry for new mining operations to experience unexpected problems during start-up, resulting in delays and requiring more capital than anticipated.The Company cannot assure that itsSevier Playa Project will move beyond the exploration stage into production or achieve commercial production or that it will produce revenue, operate profitably, or provide a return on investment in the future. 19 The market price of the common shares and the Company’s financial results may be significantly and adversely affected by a decline in the price of potash and other mineral commodities. The market price of the Company’s common shares and its financial results may be significantly and adversely affected by a decline in the price of potash and other mineral commodities.Commodity prices fluctuate widely and are affected by numerous factors beyond the Company’s control.The level of interest rates, the rate of inflation, world supply of mineral commodities, global and regional consumption patterns, speculative trading activities, the value of the United States dollar and stability of exchange rates can all cause significant fluctuations in prices.Such external economic factors are in turn influenced by changes in international investment patterns and monetary systems, political systems, and political and economic developments.The price of mineral commodities has fluctuated widely in recent years, and future serious price declines could cause potential commercial production to be uneconomic.A severe decline in the price of SOP would have a material adverse effect on the Company. ITEM 4.INFORMATION ON THE COMPANY A.History and Development of the Company General Development of the Business Since March 12, 2010, the Company, together with its subsidiaries, has completed several transactions and now operates as an exploration-stage entity engaged in potash mineralization exploration, drilling, engineering, permitting, and analysis activities on its Sevier Playa Project, with the objective of obtaining a feasibility study and reserve estimates in compliance with Canadian NI 43-101 standards.Although a PFS of the Sevier Playa Project has been completed, the Company does not claim mineral reserves at this time.The Sevier Playa Project operated by the Company comprises about 124,223 gross acres, consisting of BLM leases on about 95,802 gross acres held by the Company, Utah state leases on about 6,409 acres held by an affiliated entity (see “Emerald Peak Agreement” described below), and BLM leases on about 22,012 gross acres held by an unrelated party (see “LUMA Agreement” described below). Based on an evaluation of exploration data from previous owners, the Company’s own substantial exploration, and a PFS prepared by independent professionals, the Company is now seeking funding for its feasibility study to determine if commercial operations are warranted and to complete its final permitting. Prior to March 2010, the Company was involved in the exploration, drilling, and sale of natural gas in four separate counties in Southwestern Ontario.The Company had three oil wells, two in Essex County and one in Lambton County, and one natural gas well in Elgin County.In March 2010, the Company sold all of its oil and gas interests in southwestern Ontario and discontinued all oil and gas activities.As a result of the sale, the Company’s history before March 2010 is not relevant to its current and future business. Corporate Organization EPM Mining Ventures Inc. was originally incorporated as Reed Lake Exploration Ltd. in Ontario on June 20, 1986.On November 27, 1996, Reed Lake Exploration Ltd. and 1198691 Ontario Inc. amalgamated to form Westhope Capital Corp.On March 12, 2010, Westhope Capital Corp. amended its articles to consolidate its outstanding common shares and change its name to “EPM Mining Ventures Inc.”On October 8, 2010, the Company further amended its articles to create a new class of non-voting common shares and to revise some of the provisions of the common shares.On November 10, 2010, the terms of the common shares were further amended to allow them to be converted to non-voting common shares.On February 9, 2011, the terms of the common shares and the non-voting common shares were further amended. 20 On May 20, 2011, the Company changed its domicile from Ontario to the Yukon Territory.The Company is presently in existence under the Business Corporations Act (Yukon).On February 2, 2012, the articles were amended to allow directors of the Company, between annual meetings, to appoint one or more additional directors to serve until the next annual meeting.On July 27, 2012, the articles were further amended to remove the ability for the common shares to be converted to non-voting common shares. The Company’s registered office is located at Suite 200 – 204 Lambert Street, White Horse, Yukon, Y1A 3T2, and its principal executive office is located at 2150 South 1300 East, Suite 350, Salt Lake City, Utah, 84106. The Company is currently a reporting issuer in the provinces of Alberta, British Columbia, and Ontario.Its common shares trade on the TSXV under the symbol “EPK” and on the OTCQX under the symbol “EPKMF.” The Company operates through its wholly owned subsidiary, Peak Minerals Canada Limited (“Peak Minerals Canada”), a Yukon corporation, which in turn owns all of the outstanding voting securities of Peak Minerals Inc. (“Peak Minerals”), a Delaware corporation.When used herein, the term the “Company” includes such direct and indirect wholly owned subsidiaries. There have been no public takeover offers by third parties respecting the Company’s shares, and the Company has made no public takeover offers respecting any other company’s shares. The Origination of the Sevier Playa Project The Sevier Playa Project was originated by Lance D’Ambrosio and Jeff Gentry as they sought natural resource business opportunities.Mr. Gentry had become familiar with the Sevier playa while workingwith the previous owners, who had let the leases lapse and revert to the BLM and SITLA after the death of the financier.Messrs. D’Ambrosio and Gentry launched the project by organizing and funding Emerald Peak Minerals, L.L.C. (“Emerald Peak”), which acquired, though competitive bidding, eight SITLA leases on approximately 6,409 gross acres in September 2008. The Company Takes Over the Sevier Playa Project In order to further what would become the Sevier Playa Project, Lance D’Ambrosio and Jeff Gentry undertook a coordinated, interdependent series of steps centered on the organization of the Company’s business, with management, resource leases, and funding, including: ● Company management organized 44170 Yukon, Inc. (“44170 Yukon”) under the Business Corporations Act (Yukon) on May 7, 2010, to participate, through its wholly owned United States subsidiary, Peak Minerals, in the acquisition of certain BLM mineral leases in Utah for potash exploration. ● In anticipation of requiring funding to obtain BLM leases in Utah, 44170 Yukon completed a private placement of an aggregate of 44,925,373 Class A, B, C, and D Subscription Receipts at a price of C$0.67 per subscription receipt, for a total of about C$30.1 million, with the assistance of Cormark Securities Inc.The gross proceeds raised from the A and D Subscription Receipts were placed in escrow until certain conditions were met, including 44170 Yukon controlling a minimum of 50.1% of the combined federal and state leases on the Sevier playa through the BLM auction and any follow-up acquisitions of target leases and the arrangement with Emerald Peak and conditional approval of the TSXV to list the common shares. ● 44170 Yukon agreed to issue 36,505,031 of its Class B non-voting shares to Messrs. D’Ambrosio and Gentry in exchange for certain drill data related to Sevier playa potash resources that they had acquired.The cost estimate to replicate the drill data was determined to be $9.3 million.The individuals agreed to transfer the drill data for consideration with a deemed value of C$2.2 million. 21 ● Peak Minerals successfully bid at a public auction administered by the BLM, which manages the lands of the United States, and acquired BLM leases on approximately 95,802 acres respecting the Sevier Playa Project at a cost of approximately C$19.1 million, consisting of approximately C$19.0 million direct lease costs plus certain related expenses totaling approximately C$0.1 million. ● In order to fund the successful bid for the BLM leases, the Class B and C Subscription Receipts were converted into voting and non-voting shares in 44170 Yukon, as applicable, and the cash proceeds from such subscriptions were disbursed to 44170 Yukon. ● By agreement dated April 18, 2011, Peak Minerals acquired operating control of the SITLA leases on approximately 6,409 gross acres for inclusion in the Sevier Playa Project under the SITLA State Lease Operating Agreement (“Emerald Peak Agreement”) with Emerald Peak, whereby both parties agreed to commit the acreage associated with the Emerald Peak state leases to development and operation by Peak Minerals.The Company agreed to reimburse certain lease acquisition costs and bear all further costs associated with exploring and developing the state leases and will receive all revenues from operations, subject to the obligation to pay Emerald Peak the greater of $40,000 per year or a 7.5% overriding royalty on all potash production allocated to the state leases.Peak Minerals will be the designated unit operator upon the approval of a unitization agreement between Emerald Peak, Peak Minerals, LUMA Minerals,BLM, and SITLA. On completion of the foregoing interdependent steps in May 2011, a Canadian subsidiary of EPM was merged with 44170 Yukon to form Peak Minerals Canada through a triangular amalgamation, whereby shareholders in 44170 Yukon exchanged their voting and non-voting shares in 44170 Yukon for the same number of voting and non-voting common shares in the Company.The following transactions were dependent on the amalgamation closing: ● Certain incentive unit holders of Emerald Peak received 7,300,304 non-voting shares in 44170 Yukon in exchange for C$438,018 in cash. ● 44170 Yukon issued 8,810,065 of its voting shares to certain investors, who held $3,080,000 in aggregate principal amount of convertible notes of Emerald Peak, in exchange for the convertible notes.Following the amalgamation, 44170 Yukon contributed these notes to Peak Minerals.Peak Minerals contributed the notes to Emerald Peak for an approximate 40% interest in Emerald Peak. ● Upon occurrence of the applicable escrow release conditions, the Class A and D Subscription Receipts were converted into voting and non-voting shares in 44170 Yukon, and the escrowed cash proceeds were released to 44170 Yukon. As a result of the completion of the above integral steps, the Company: (i)amalgamated to form its current legal structure; (ii)acquired BLM leases on 95,802 acres of the Sevier Playa Project for approximately C$19.1 million (including C$0.1 million in acquisition costs); (iii)had liquidity and capital of C$9.5 million to fund further activities; (iv)owned 40% of Emerald Peak, the lessee under the SITLA leases; (v)was engaged to act as operator of SITLA leases; and (vi)had 50,972,793 common shares and 54,253,096 non-voting common shares issued and outstanding. In July 2011, Peak Minerals entered into a Cooperative Development Agreement with LUMA Minerals, LLC (“LUMA”), an unaffiliated third party and a Delaware limited liability company (the “LUMA Agreement”).In May 2011, LUMA had won BLM leases on approximately 22,012 gross acres within the Sevier Playa Project as part of the competitive BLM bidding process when the Company was not permitted under federal law to lease more than 96,000 acres.Under the LUMA Agreement, both LUMA and the Company committed their respective acreages to operation by the Company in consideration of the Company’s payment of all exploration, development, and production costs; an overriding royalty of 1.25% on all potash production allocated to the LUMA BLM leases; and $2.0 million in cash or Company stock or a mix thereof upon obtaining requisite approvals and meeting other conditions. 22 The completion of the LUMA Agreement placed the Company in operating control of LUMA’s BLM leases and, with its own leases and the SITLA leases under the Emerald Peak Agreement, the entire 124,223-acre Sevier Playa Project. The Emerald Peak Agreement and the LUMA Agreement both contemplate unitization of all leases in the Sevier Playa Project on a gross-acreage basis, so any production from any lands within the project area would be allocated among the Company, LUMA, and Emerald Peak in proportion to the gross acreage of the leases held by each.The Emerald Peak Agreement and the LUMA Agreement contemplate the negotiation and execution of a detailed unitization agreement, but it has not been completed. In addition to the substantial historical drilling and other exploration data obtained from previous owners, the Company conducted its own drilling and exploration program and, based on the data gathered, commissioned a resource report, preliminary economic assessment, marketing and distribution study, and PFS.The Company funded the above activities through the sale of $16.3 million in common shares and common share purchase warrants to Gusiute Holdings (UK) Limited, a subsidiary of Tata Chemicals Limited under an agreement dated August 23, 2011.Prior to the transaction, Gusiute Holdings (UK) Limited owned 16,677,612 shares, which constituted approximately 15.8% of the Company’s combined common shares and non-voting common shares.Pursuant to the August 23, 2011 agreement, which closed on September 2, 2011, the Company issued to Gusiute 8,000,000 common shares, which constituted approximately 7.1% of all shares then outstanding after the transaction, and warrants to purchase 8,000,000 common shares.Each warrant entitled the holder to subscribe for one common share at a price of C$2.00 until September 2, 2012.In addition, the Company granted certain rights to Gusiute for so long as Gusiute and its affiliates beneficially own, control, or direct at least 15% of its outstanding common shares, including, among other things: ● For a period of five years: o the right to designate a number of individuals (such number based on Gusiute’s and its affiliates’ proportionate ownership of common shares) to be nominated by the Company for election as directors of the Company; o prospectus qualification rights under Canadian securities laws; and ● Until September 2013, a preemptive right to maintain its pro-rata interest in the Company. Gusiute concurrently agreed: (a)to certain standstill restrictions precluding it from attempting to take over ownership and control of the Company for a period of up to five years, unless the Company announces a proposed change in control transaction; (b)until September 2013, not to transfer any securities of the Company except in certain limited circumstances; and (c)for the period ending on the date on which Gusiute, its affiliates, and other joint actors beneficially own, control, or direct more than 50% of the common shares, to vote, or cause to be voted, all such common shares in favor of the nominees proposed by the Company’s management for election as directors. This agreement was amended on April 11, 2014, to extend Gusiute’s anti-dilution right for another three years and to eliminate Gusiute’s obligation to vote for the Company’s nominees for election as directors. See “Significant Changes.” Tata Chemicals is a global chemicals, crop nutrition, and consumer products company, based in Mumbai, India, with annual revenues of over $2.8 billion.Tata Chemicals is the world’s second largest producer of soda ash and is a leading provider of crop nutrients, principally urea and phosphatic fertilizers. On June 21, 2011, the common shares commenced trading on the TSXV under the symbol “EPK.” On December 27, 2012, the common shares were approved for trading on the OTCQX under the symbol “EPMMF.”The symbol was subsequently changed to “EPKMF” to more closely mirror its TSXV symbol.The OTCQX offers international companies a visible presence in the United States on the highest over-the-counter marketplace. 23 B.Business Overview The Company leads the effort to further explore, develop, and if warranted, place into production a potash deposit comprising the Sevier Playa Project in southwestern Utah.In April 2011, Peak Minerals acquired BLM leases on approximately 95,802 gross acres within the Sevier Lake playa. Also included within the Sevier Playa Project are Utah SITLA leases on approximately 6,409 gross acres leased by Emerald Peak.Pursuant to the Emerald Peak Agreement, the Company assumed operation of the state leases and responsibility for paying certain costs and extracting and marketing potash and other minerals, in consideration of its payment to Emerald Peak of an overriding royalty. Under the LUMA Agreement, the Company assumed operation of BLM leases on approximately 22,012 gross acres within the Sevier Playa Project, in consideration of the Company’s payment of certain costs, an overriding royalty, and cash or Company shares upon obtaining requisite approvals and meeting other conditions. Previous lessees had completed over 700 shallow drill holes, four deep drill holes, a 4.8 mile brine canal, and an approximately 3,000-acre solar evaporation pond system.The Company has supplemented the data available from earlier exploration by conducting its own drilling and exploration campaigns in accordance with Canadian NI 43-101 standards, environmental permitting activities, and engineering studies and analysis at an aggregated cost of approximately $8.5 million, $7.5 million, and $3.0 million during 2013, 2012, and 2011, respectively.See “Sevier Playa Project Overview” below for more details on the Sevier Playa Project. Based on exploration, resource evaluation, and the PFS, the Company is currently focused on funding and completing a feasibility study to consider placing the property into full-scale commercial production after further considering the nature and extent of the potash resource, the estimated required capital expenditures, projected product markets, environmental and reclamation concerns, costs, related risks, and other factors.The Company is also currently focused on obtaining the permits necessary to commence production. The Company expects its principal product to be SOP, although it will investigate the production of other mineral products as part of the feasibility study.There are worldwide markets into which the Company will be able to sell SOP, and as a result, the Company does not expect to be dependent on a particular purchaser regarding the sale of any SOP it may produce.The Company currently has a mineral resource estimate.See “Sevier Playa Project Overview” below for further details. The Sevier Playa Project is located in Utah where both Compass Minerals and Intrepid Potash currently produce SOP and MOP, respectively. SOP Markets The Company has conducted extensive research and analysis based on both public and private materials, including industry studies, reports, forecasts, and estimates, as well as a market assessment and distribution strategy study (the “Market Study”) commissioned by the Company and prepared by an independent, industry research group.The Market Study included both primary and secondary research and focused on market analysis, supply and demand capacity and pricing trends, economic forecasting and modeling, and developed a framework for domestic and international distribution of SOP and magnesium-based fertilizers.Interviews were conducted with agronomists, wholesalers, distributors, and retailers, both domestically and abroad.The research group also completed a comprehensive survey of United States farmers that grow chloride-sensitive crops.Responses to this survey provided further definition for domestic SOP usage by region and crop, decision dynamics, as well as barriers and opportunities for increased usage. 24 Based on the Market Study and the Company’s research and analysis, the Company concluded that there is strong SOP demand not only in the emerging agricultural markets of China,South America, and Southeast Asia, but also in the established markets of the United States.SOP is the most commonly used chloride-free, potash-based fertilizer in the world, with global demand of an estimated 6 million tonnes.SOP is used on chloride sensitive, high-value crops such as fruits, vegetables, and tree nuts.It continues to be priced at a significant premium to MOP and currently sells between approximately $600 and $700 per tonne, depending on location.The research group estimates that the global SOP market will grow 4% annually through 2020. Based on the Market Study, the Company anticipates strong future potential demand not only for SOP, but also for micronutrients such as sulphur and magnesium, both of which are contained in the Sevier Playa Project’s brine mineral resource.One of the important outcomes of the Market Study was the need for better end-user education as to the economic benefits of SOP.The Company believes that with additional research, marketing, and educational outreach, greater market potential for SOP may be realized. The SOP price forecast used in the PFS was based upon the 2012 price forecasts by CRU International Ltd., a London-based independent global mining, metals, and fertilizer industry and marketing consultant, of $566/tonne in 2015, and reaching $721/tonne in 2020 (inflated at 2% annually in the PFS economic model thereafter); standard grade product, FOB Vancouver/Portland.Based on: (i)the premium for granular and soluble product over standard grade product in the marketplace; (ii)the Company’s proposed mix of granular, soluble, and standard grade product; (iii)the Company’s estimated mix of domestic and international sales; and (iv)the estimated transportation costs between the mine gate and Vancouver/Portland (including port fees).The price forecast used in the PFS economic model represents FOB mine gate (ex-works) pricing and is estimated to be equal to the prices projected by CRU International Ltd. Sevier Playa Project Overview The Sevier Play Project covers approximately 124,223 acres operated by the Company.The Company’s indirect wholly owned subsidiary, Peak Minerals, is lessee of BLM federal mineral leases on approximately 95,802 gross acres; is operator of about 6,409 gross acres of SITLA lands leased to Emerald Peak; and is operator, subject to approval of final unitization agreements, on about 22,012 gross acres of BLM land leased to LUMA. Property Description and Location The Sevier Playa Project property is located in southwestern Utah in the central portion of Millard County and is defined by the geographical boundaries of the Sevier Dry Lake centered approximately at latitude 38°57’59.88” N and longitude 113°07’4.33” W, or at 4313105N, 314505E using Universal Transverse Mercator World Geodetic System 1984 coordinates. The property is situated approximately 225 kilometers (140 miles) southwest of Salt Lake City, Utah, generally between the towns of Delta, 48 kilometers (30 miles) to the northeast, and Milford, 40 kilometers (25 miles) to the south-southeast.The lakebed covers an area of approximately 52,609 hectares (130,000 acres) and is approximately 42 kilometers (26 miles) long by an average of 12.5 kilometers (8 miles) wide. 25 26 Accessibility, Climate, Local Resources, Infrastructure, and Physiography Access is primarily by vehicle from Delta, Utah, along U.S. Highway 6 to the northern edge of the Sevier playa.The southern edge of the Sevier Playa Project can be accessed by turning west from State Route 257 at the Black Rock railroad siding on secondary improved gravel roads.Numerous unimproved roads and trails suitable for 4x4 vehicles lead to the project area from north-south routes along the edge of the playa. The area is semi-arid with little precipitation.Low brush and sage exist on the margins while the playa surface itself is devoid of vegetation due to periodic flooding and the resulting salt crust that has formed on the surface from the evaporation of mineral brine. The nearby towns of Delta and Milford are small materials supply centers and sources of local labor.In the 2010 census, Milford’s population was 1,420 and Delta’s was 5,018.Both towns are on the Union Pacific Railroad line connecting Salt Lake City and Las Vegas.The proximity of the railroad and the Black Rock siding is attractive from a market access standpoint. The Company controls sufficient property for all planned infrastructure, including evaporation ponds, brine recovery, and processing facilities.Corridors for power and natural gas lines would be largely on federal land, and the Company is in the process of permitting rights-of-way for these.Expansion of the federal lease area around the edge of the playa may be desirable to improve perimeter access.This expansion would be undertaken once a final project decision is made.Access to power, natural gas, and water are all within a reasonable distance from the project. The property was largely in an undisturbed natural state, with no permanent dwellings or structures until the Company recently constructed a warehouse and storage area near the southern end of the playa.Two completed operational water supply wells, managed by the BLM for stock use, are located just off of the playa with small storage tanks at the wellheads. The property encompasses the Sevier Lake playa located in western Utah’s Sevier Desert.The playa is bounded on the east by the Cricket Mountains and on the west by the House Range.The San Francisco Mountains lie to the south of the playa and the Wah Wah Mountains to the southwest, with the Wah Wah valley in between.The playa covers an area of approximately 52,609 hectares (130,000 acres) at an altitude of about 1,376 meters (4,514 feet) above mean sea level.The mountains east and west of the Sevier Lake playa are at an altitude of about 2,438 meters (8,000 feet) above mean sea level. 27 28 History In the 1970s, Crystal Peak Minerals Corporation (“Crystal Peak”) assembled a 53,823-hectare (133,000-acre) lease-holding position encompassing the entire surface of the Sevier Lake playa, including the current Sevier Playa Project area.It then embarked on a program to test the composition of the brine and sediments and the thickness of salt crust and to characterize the mineralogy and brine content of lakebed sediments.Weather stations were established to measure climatic conditions, and evaporation pans were erected to determine fresh water evaporation rates.Small-scale evaporation ponds were constructed on the floor of the playa to determine brine evaporation rates and to study the phase chemistry of evaporating brine and precipitated salts. Interior dikes for a solar evaporation pond system were constructed, a north-trending brine collection canal was dredged, and roads and a campsite were constructed.A solar evaporation pond system was completed in 1987 and reportedly more than 1 million tons of salt were precipitated from the brine in the ponds to create permanent salt floors of sufficient thickness to support salt-harvesting equipment.Salt and high-magnesium chloride (MgCl2) brines were produced in 1989 and 1990, and test ponds operated to produce low-grade potash salts. Funding for the project was reportedly terminated with the death of the project’s financier.In May 1993, Crystal Peak representatives filed the papers for “Relinquishments on Federal Potassium Leases.”After Crystal Peak performed the required reclamation work, its Sevier Lake project was abandoned. In 1997, Salada Minerals LLC (“Salada”) assembled a collection of federal sodium leases covering the south end of the playa.Salada also obtained five separate sections of potash leases from SITLA.Salada’s leaseholds went through the environmental assessment process culminating in a Finding of No Significant Impact (“FONSI”) decision by the BLM issued in June 1997.Shortly thereafter, Salada’s lease holdings were relinquished, the Company believes due to financial constraints, prior to Salada performing any exploration or mining. In September 2008, Emerald Peak acquired five SITLA leases on about 6,409 gross acres.The Company obtained an interest in Emerald Peak and acquired 48 BLM potash leases on 95,802 gross acres by competitive bid in April 2011.LUMA acquired 11 BLM potash leases on about 22,012 acres that same date and entered into the LUMA Agreement with Peak Minerals on July 15, 2011, bringing the total acreage under direct or indirect control by the Company to about 50,271 hectares (124,223 acres). Geological Setting and Mineralization The property is located within the Basin and Range physiographic province.The ancestral Sevier Lake was formed within one of many north-trending grabens, or down-thrown fault blocks, formed by the Basin and Range development of mountains and valleys, which occurred in Miocene time.The north-trending mountains surrounding Sevier Lake playa are remnant horsts, or up-thrown fault blocks, adjacent to down-thrown grabens occupied by the present-day playa.During the Pleistocene period, the property was largely submerged by Lake Bonneville.The gradual receding of Lake Bonneville, followed by smaller Lake Gunnison, and ultimately, Sevier Lake, resulted in the accumulation of unconsolidated clay and marl in the down-thrown graben. The Sevier Lake playa is a terminal hydrologic system, meaning that all surface water within the Sevier Lake playa watersheds terminates at the playa, with no exterior drainage.The accumulation of minerals eroded from the drainage area supplying the lake, coupled with persistent drought conditions, have altered the chemistry of the groundwater in the lakebed sediments to that of a mineral-rich brine.The brine formed within the lakebed as a result of these desert conditions that have persisted in the area over recent (Quaternary) geologic time. 29 The Great Salt Lake, adjacent Bonneville Salt Flats, and Pilot Valley, located 240 kilometers (150 miles) north of Sevier Lake playa, are modern-day corollaries to the Sevier Lake brine deposit.The Great Salt Lake is a terminal lake formed from the progressive drying of Lake Bonneville, followed by Lake Gunnison, to present-day remnant waters in association with salt flats. Although a 1979 geophysical survey indicated that the lakebed sediments might extend to over 1,219 meters (4,000 feet) in depth, the target mineralization occurs in brine residing in relatively shallow playa sediments. The mineral chemistry of the brine indicates that potash can be produced following the precipitation of salts from solar evaporation ponds and subsequent plant processing.Other products derived from the brine using the same process include halite (NaCl) and bitterns (MgC12 or MgSO4).Lithium (Li) is present in the brine as well as minor concentrations of bromine (Br2), borates (BO3 or BO4), and uranium (U3O8). The top 30 meters (100 feet) of the deposit can be characterized as follows: ● salt crust up to 0.46 meter (18 inches) thick; ● lateral zonation in crust mineral chemistry: o variations in brine saturations both laterally and with depth; and o variations in sediment grain size distribution; ● artesian brine flow in specific areas; and ● elevated concentrations of sodium, potash, magnesium, calcium, chlorine, and sulphate in the brine. These features influence to varying degrees the target brine extent (volume) and potential for production of potash, halite, and bitterns from the brine.The focus of the mineral resource estimates presented in the PFS are two shallow brine horizons referred to as the Upper Resource Zone and the Lower Resource Zone. The upper zone is hosted in a fissured clay horizon, which generally extends from the surface to an average of approximately 6 meters (20 feet) where fissuring is thought to decrease with depth to approximately 12 meters (40 feet) below ground surface.The lower zone is hosted in a clay horizon with permeability developed in intercalated clayey silts, sands, and gravels occurring at various depths and thicknesses throughout the zone.The top of the lower zone is taken to be the uppermost occurrence of a coarse-grained permeable material, which varies with location.The lower zone bottom extends to a depth on average of approximately 21 meters (70 feet).In places, the upper zone and lower zone are distinct and separated by a transitional zone where little fissuring or coarser-grained intervals provide permeability.In other places, they are separated by a thin (15-centimeter [5.9-inch]) layer of relatively stiff clay limiting, in some cases, the penetration of the direct-push holes. The combined upper zone and lower zone horizons vary from 12 to 30 meters (40 to 100 feet) in depth from surface and are apparently limited at the base by another stiff clay horizon exhibiting relatively low moisture content.Drilling to date is insufficient to determine accurately a brine resource potential below the shallow horizons, although limited sampling has confirmed the presence of elevated brine concentrations below the bottom of the lower zone. Exploration and Drilling Early exploration of the Sevier playa began as academic studies that included field mapping of surrounding formations and a gravimetric geophysical survey to explore the playa’s structural characteristics at depth.Historical development efforts began with the drilling of over 700 auger holes across the lakebed by Crystal Peak, a previous lessee, in the 1970s and 1980s with the goal of defining a brine resource within 6 meters (20 feet) of the surface.The work done by Crystal Peak provided a wealth of data on brine chemistry and sediment characterization as well as data on evaporation ponds and brine phase chemistry.A large solar evaporation impoundment was built and pilot-scale precipitation of halite and potash was conducted using fractional crystallization techniques. 30 A comprehensive exploration program was initiated once the Company gained control of the majority of the playa.The Company began its initial drilling program in 2011, with a first phase of exploration drilling on the state lease areas in August of that year, to test methodology, procedures, and protocol.BLM leases were later approved for exploration activities, and drilling commenced on these in November 2011.In 2011 and 2012, a total of 404 exploration holes were drilled on both SITLA and BLM leases.An additional 10 wells were drilled as twin pairs on BLM leases for hydrologic monitoring, bringing the total holes drilled during the exploration phase to 414.During the months of February and March 2013, 17 additional mini-sonic exploration and infill holes were added, bringing the total number of holes to 431 with a total of 5,579.8 meters (18,306.4 feet) drilled. Brine samples were collected and analyzed for key ionic constituents necessary for the production of potash and related compounds.Sediment cores were analyzed for moisture content and density to calculate interstitial brine volumes.Additionally, sediment samples from select mini-sonic holes were analyzed for clay and carbonate mineralogy and assayed for a suite of elements and oxides using inductively coupled plasma mass spectrometry analysis. 31 Brine Resource Cautionary Note to United States Investors Concerning Estimates of Measured Resources This section uses the term “measured resources.” The Company advises United States investors that while this term is recognized and required by Canadian regulations, the SEC does not recognize it. United States investors are cautioned not to assume that any part or all of the mineral deposits in these categories will ever be converted into reserves. Cautionary Note to United States Investors Concerning Estimates of Indicated Resources This section uses the term “indicated resources.” The Company advises United States investors that while this term is recognized and required by Canadian regulations, the SEC does not recognize it. United States investors are cautioned not to assume that any part or all of mineral deposits in these categories will ever be converted into reserves. Cautionary Note to United States Investors Concerning Estimates of Inferred Resources This section uses the term “inferred resources.” The Company advises United States investors that while this term is recognized and required by Canadian regulations, the SEC does not recognize it. “Inferred resources” have a great amount of uncertainty as to their existence and great uncertainty as to their economic and legal feasibility. It cannot be assumed that all or any part of an inferred mineral resource will ever be upgraded to a higher category. Under Canadian rules, estimates of inferred mineral resources may not form the basis of feasibility or other economic studies. United States investors are cautioned not to assume that part or all of an inferred resource exists or is economically or legally mineable. A summary of the in-situ measured, indicated, and inferred resource estimate within the Sevier playa is presented in Table 1 – Brine Mineral Resource Summary and Major Dissolved Cations and Anions (In-Situ): Table 1 – Brine Mineral Resource Summary and Major Dissolved Cations and Anions (In-Situ) Dated Effective October 25, 2013 Brine Resource Potassium (K) Sulphate (SO4) Chlorine (Cl) Sodium (Na) Magnesium (Mg) Category
